364 U.S. 282 (1960)
EUZIERE
v.
UNITED STATES.
No. 119, Misc.
Supreme Court of United States.
Decided June 27, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Wilkey, Beatrice Rosenberg and Robert G. Maysack for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for consideration in light of Elkins v. United States, ante, p. 206, decided this day.
MR. JUSTICE FRANKFURTER dissents on the basis of his dissenting opinion in Rios v. United States, ante, p. 233, and Elkins v. United States, ante, p. 233, decided this day.